DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe                         (US 2013/0086770) in view of Schulz (US 2014/0215750).
As to claim 13, Wolfe discloses a portable vacuum cleaner (See the embodiment of Figs. 4-6) comprising a tank body (63; paragraph); a head portion (12; paragraph 19 and Fig. 6) disposed above the tank body, and a battery connection portion (72; paragraph 23 and Fig. 5) being located at the head portion. 												Wolfe does not disclose a hose for collecting dust, and a hose retaining portion (i) formed by depressing an outer circumferential face of the portable vacuum cleaner inward and (ii) formed so as to bend a portion of the hose retained by the hose retaining portion around a corner of the outer circumferential face.
Schulz discloses a portable vacuum cleaner comprising a tank body (12; paragraph 32 and Fig. 18), a head portion (15, 16; paragraph 19 and Fig. 6) disposed above the tank body, and a hose (40; paragraph 33 and Fig. 1B) for collecting dust, and a hose retaining portion (50; paragraph 34) (i) formed by depressing an outer circumferential face of the portable vacuum cleaner inward (The geometric 
It would have been obvious to have modified Wolfe to have a hose for collecting dust, and a hose retaining portion (i) formed by depressing an outer circumferential face of the portable vacuum cleaner inward and (ii) formed so as to bend a portion of the hose retained by the hose retaining portion around a corner of the outer circumferential face, as taught by Schultz, the hose providing a suitable means for collecting dust and the hose being retained in order to prevent the hose from hanging in an inconvenient manner.
As to claim 14, Schulz provides wherein the tank body includes the hose retaining portion (50), and the outer circumferential face in which the hose retaining portion is formed is an outer circumferential face of the tank body (paragraph 34).
As to claim 15, Wolfe does not disclose wherein the head portion includes the hose retaining portion, and the outer circumferential face in which the hose retaining portion is formed is an outer circumferential face of a case of the head portion.
Schulz discloses wherein the head portion (15, 16) includes the hose retaining portion (The hose retaining portion is being interpreted as including inwardly curved portions of 15), and the outer circumferential face in which the hose retaining portion is formed is an outer circumferential face of a case (An upper portion of the head portion) of the head portion (Fig. 1B).
It would have been obvious to have modified Wolfe such that the head portion includes the hose retaining portion, and the outer circumferential face in which the hose retaining portion is formed 
As to claim 16, Schulz provides wherein the hose retaining portion is formed so that the retained portion of the hose, which is in contact with a surface (The interior surface of 50) of the hose retaining portion, extends in a first direction and then in a second direction perpendicular to the first direction (Figs. 1B and 3A).
As to claim 17, Schulz provides wherein the hose retaining portion comprises, between first and second ends of the hose retaining portion, a first surface (The surface contacting the line extending from “50” in Fig. 1B) connected at an end of the first surface to a second surface (The surface directly connected to and perpendicular to the first surface) extending in a second direction different than a first direction in which the first surface extends (Fig. 1B).
As to claim 18, Schulz provides wherein the first direction is perpendicular to the second direction (Fig. 1B).
Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant argues that Wolfe in view of Schulz does not disclose a hose retaining portion formed so as to bend a portion of the hose retained by the hose retaining portion around a corner of the outer circumferential face, as recited in claim 13.
Wolfe does not disclose a hose for collecting dust, and a hose retaining portion (i) formed by depressing an outer circumferential face of the portable vacuum cleaner inward and (ii) formed so as to bend a portion of the hose retained by the hose retaining portion around a corner of the outer circumferential face.
Schulz discloses a portable vacuum cleaner comprising a tank body (12; paragraph 32 and Fig. 18), a head portion (15, 16; paragraph 19 and Fig. 6) disposed above the tank body, and a hose (40; 
It would have been obvious to have modified Wolfe to have a hose for collecting dust, and a hose retaining portion (i) formed by depressing an outer circumferential face of the portable vacuum cleaner inward and (ii) formed so as to bend a portion of the hose retained by the hose retaining portion around a corner of the outer circumferential face, as taught by Schultz, the hose providing a suitable means for collecting dust and the hose being retained in order to prevent the hose from hanging in an inconvenient manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723